UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K/A (Amendment No. 1) þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2010 Commission file number: 333-150135 NATIONAL ASSET RECOVERY CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 04-3526451 (State or other jurisdiction of incorporation) (I.R.S. employer identification no.) 9000 Burma Road, Suite 103 Palm Beach Gardens, FL33403 (Address of principal executive offices including zip code) (561) 932-1422 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes oNo þ Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter was $-0-. The number of shares outstanding of the Registrant’s common stock as of March 31, 2011 was 86,735,360. EXPLANATORY NOTE This amendment to the Annual Report on Form 10-K of National Asset Recovery Corp. (the “Company”) for the fiscal year ended December 31, 2010, as filed on March 31, 2011 (“Form 10-K”) is being filed for the purpose of amending and clarifying certain items in Parts II and IV due to typographical errors contained within the original Form 10-K and the Company’s oversight to include the Report of its Independent Registered Public Accounting Firm for the fiscal year ended December 31, 2009.This amendment also includes currently dated certificates from our Chief Executive and Financial Officer as required by Rule 12b-15 of the Securities Exchange Act of 1934, as amended, for amendments to an Annual Report on Form 10-K.The remainder of our Form 10-K is not reproduced in this amendment and except as specifically stated in this amendment, does not reflect events occurring after the filing of the original form 10-K or modify or update the original Form 10-K, except to reflect the revisions described above. 2 Table of Contents PART II Page Item 9A(T).
